UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7044


ALONZO DENNIS COPELAND, JR.,

                Plaintiff - Appellant,

          v.

J. SHROM/RN, Registered Nurse; A. FREEMAN, Registered Nurse;
C/O CLARK, Lieutenant; ESTATE OF DOCTOR WARREN,

                Defendants - Appellees,

          and

MS. MASSENBURG, ex. Institutional Ombudsman; MS. C. BOONE,
ex. Institutional Ombudsman; MR. R. WOODSON, Regional
Ombudsman; DOCTOR WARREN, Physician/Doctor,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00584-RBS-DEM)


Submitted:   November 18, 2014              Decided:   December 18, 2014


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Alonzo Dennis Copeland, Jr., Appellant Pro Se. Kate Elizabeth
Dwyre, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Alonzo     Dennis    Copeland,   Jr.,    appeals    the    district

court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint

as time-barred.      The district court has granted Copeland’s Fed.

R. Civ. P. 59(e) motion, vacated its dismissed order, and the

complaint reinstated.           Accordingly, we dismiss the appeal as

moot.      We dispense with oral argument because the facts and

legal    contentions    are     adequately   presented    in   the    materials

before   this   court   and     argument   would   not   aid   the   decisional

process.

                                                                      DISMISSED




                                       3